Exhibit 12.1 NATIONAL FINANCIAL PARTNERS CORP. COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED DIVIDENDS (Amounts in thousands of dollars, except ratios) Nine Months Ended September 30, 2010 Years Ended December31, Earnings Available for Fixed Charges: Income (loss) before income taxes (a) $ $ ) $ Add: Interest Expense (a) $ Amortization of debt-related expenses Appropriate portion of rents (b) Fixed Charges: Earnings available for fixed charges $ $ ) $ Fixed Charges: Interest Expense (a) $ Amortization of debt-related expenses Appropriate portion of rents (b) Total Fixed Charges $ Ratio of Earnings to Combined Fixed Charges and PreferredDividends (c) x NM x x x x NM indicates the metric is not meaningful (a) Interest expense and Income before income taxes exclude interest expense accrued on uncertain tax positions. The Company recognizes accrued interest and penalties related to unrecognized tax benefits as a component of income tax expense. As of September 30, 2010, the Company had accrued interest related to unrecognized tax benefits of $0.1 million. (b) Portion of rental expenses which is deemed representative of an interest factor, which is approximately twenty percent of total rental expense. (c) Earnings for the year ended December31, 2009 are inadequate to cover fixed charges and earnings available for fixed charges must be approximately $29.9 million in order to attain a ratio of earnings to fixed charges and preferred dividends of one-to-one.
